Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 10-12, 14, 20, 25-27, 48-49, 53, 68-70 are pending in the current application.
2.	This application is a CON of 16/195,026 11/19/2018 PAT 10717737 which is a CON of 15/497,887 04/26/2017 PAT 10174030 which is a CON of 14/620,903 02/12/2015 PAT 9670210 which claims benefit of 62/061,283 10/08/2014 and claims benefit of 61/939,488 02/13/2014.
Claim Rejections/Objections Withdrawn
3.	The rejections of claims 1, 10-12, 14, 20, 25-27, 48-49, 53, 68-70 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,717,737, over claims 1-29  of U.S. Patent No. 10,174,030 and over claims 1-16  of U.S. Patent No. 9,670,210 are withdrawn in view of the terminal disclaimers. 
Comments on Relevant Prior Art
4.   	The prior art Johnson WO 2012135113 A2 is of record and not relied upon but is considered the closest prior art. Johnson WO 2012135113 A2 teaches some compounds that are similar with the same utility, for example:
Benzoic acid, 4-[4-[4-[cyano[[(1R,2S)-2-phenylcyclopropyl]amino]methyl]-1-
     piperidinyl]butyl]-, hydrochloride (1:2)
Benzoic acid, 4-[3-[4-[cyano[[(1R,2S)-2-phenylcyclopropyl]amino]methyl]-1-
     piperidinyl]propyl]-, hydrochloride (1:2)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

These compounds contain a C ring as phenyl and have what is the instant R5/R6 as CN, which is not allowed, while the instant Rz is CN.  If one were to think of the alkyl –CN compound above as position isomers of the claimed 4-CN-piperidine where Rz is CN, which is maybe not the most straightforward thinking since it is a chain to ring position, one would still have to change the phenyl to a cycloalkyl.  If one considers the generic disclosure on page 190 where the R3 group (the alkylphenyl portion on the piperidine) is defined, arylalkyl is listed but no alkylcycloalkyl is listed. There is no apparent reason or teaching to make such a modification.
Conclusion
5.	Claims 1, 10-12, 14, 20, 25-27, 48-49, 53, 68-70 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID K O'DELL/Primary Examiner, Art Unit 1625